                        UNITED STATES DISTRICT COURT
                     WESTERN DISTRICT OF NORTH CAROLINA
                            CHARLOTTE DIVISION
                                3:16-cv-288-FDW

TRAVIS REDDICK,                     )
                                    )
                  Plaintiff,        )
                                    )
vs.                                 )
                                    )
SAMI HASSAN, et al.,                )                      ORDER
                                    )
                  Defendants.       )
___________________________________ )

       THIS MATTER is before the Court on periodic status review.

       Pro se Plaintiff filed this action on June 2, 2016, pursuant to 42 U.S.C § 1983, (Doc. No.

1), naming as Defendants Abhay Agarwal and Rosemary Jackson and alleging that they were

deliberately indifferent to his serious medical needs while he was incarcerated at Lanesboro

Correctional Institution in Polkton, North Carolina. He filed an Amended Complaint on December

7, 2017, adding Sami Hassan as a Defendant and alleging that he was also deliberately indifferent

to Plaintiff’s serious medical needs. Defendants Agarwal and Jackson have filed a summary

judgment motion, which is pending before this Court. Defendant Hassan has not yet been served

with summons.

       This Court recently enacted Local Rule 4.3, which sets forth a procedure to waive service

of process for current and former employees of the North Carolina Department of Public Safety

(“NCDPS”) in actions filed by North Carolina State prisoners. Due to the difficulty the U.S.

Marshal is experiencing in attempting service of process, the Court will order the Clerk to

commence the procedure for waiver of service as set forth in Local Rule 4.3 for the unserved

Defendant Dr. Sami Hassan.
                        IT IS THEREFORE ORDERED that:

                       1.   The Clerk of Court shall commence the procedure for waiver of service as set forth

                            in Local Rule 4.3 for Defendant Sami Hassan, who is a current or former employee

                            of NCDPS.

                       2.   The Clerk is respectfully instructed to mail a copy of this Order to the U.S. Marshal.




Signed: February 11, 2019
